Citation Nr: 1307380	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease, with ano fistula.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to October 2004, and from June 2005 to September 2007.  This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A September 2008 private treatment record raises the issue of entitlement to service connection for anemia, as secondary to Crohn's disease.  As the issue of entitlement to service connection for Crohn's disease is being granted herein, the Board refers the issue of entitlement to service connection for anemia, as secondary to Crohn's disease to the RO for appropriate disposition.


FINDING OF FACT

The Veteran's current Crohn's disease, with an ano fissure, can not be reasonably disassociated from his military service.


CONCLUSION OF LAW

Crohn's disease, with an ano fissure, were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for Crohn's disease.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current Crohn's disease had its onset during his second period of active service.  While the Veteran does not contend that Crohn's disease began during his first period of service, the service treatment records, including the February 2003 induction physical examination report and the September 2004 separation physical examination report are negative for complaints, treatment, or a diagnosis of Crohn's disease or a gastrointestinal disorder.  Regarding the Veteran's second period of active service, the April 2007 separation physical examination is negative for a diagnosis of Crohn's disease or a gastrointestinal disorder.  A report of medical history is not associated with the separation examination.  The Veteran separated from service in September 2007.    

Post-service records include a January 2008 VA examination, during which the Veteran reported that he had blood in his stool several times a week within a month after service separation in October 2007, a reoccurrence in November 2007, and again in January 2008.  Upon examination, the examiner noted that the rectal examination was normal.  The diagnosis was resolved rectal bleeding, with a colonoscopy scheduled the next month.  

March 2008 VA outpatient treatment records report the Veteran's complaints of blood in his stool, to include his report of the same symptoms in March 2007, during his active duty service.  Records also indicate a current diagnosis of an ano fissure.  A March 13, 2008 addendum operative procedure report indicated that a colonoscopy was performed, which resulted in an assessment of colitis, consistent with Crohn's disease.  

April 2008 VA outpatient treatment records note the Veteran's complaints of blood in his stool and vomiting, as well as an initial assessment of probable ulcerative colitis.  A record demonstrates that the Veteran sought emergency care, and reported blood in his stool for the past two months, with vomiting and abdominal pain.  May 2008 VA outpatient treatment records report the Veteran's symptoms of nausea and vomiting associated with Crohn's disease. 

September 2008 private treatment records indicate diagnoses of Crohn's disease, to include treatment at a hospital for an acute flare.  

October 2008 through February 2009 VA outpatient treatment records show the Veteran underwent periodic checkups for Crohn's disease.  In October 2008, there was no evidence of rectal bleeding.  In December 2008, the Veteran reported that he was slowly losing his appetite and medication was prescribed for his nausea symptoms.  In February 2009, Crohn's disease was noted as symptomatic, but stable.  

May 2009 through August 2010 VA outpatient treatment records show the Veteran sought treatment for flare-ups of his Crohn's disease.  May 2009 records indicate the Veteran's symptoms of weight loss.  January 2010 records show symptoms of diarrhea, abdominal pain, and bloody stools.  May 2010 and August 2010 records report the Veteran was admitted for treatment with complaints of abdominal pain, bloody stools, and vomiting, which ultimately resolved with medication.  

At the December 2012 hearing before the Board, the Veteran testified that he was treated for a fissure during service, in approximately July 2007.  He further testified that he continued to have abdominal pain, constipation, diarrhea, nausea, and vomiting since service.  He explained that his symptoms during service were not as severe as his current symptoms, so he did not seek treatment for these symptoms during service.   

The Board finds that the evidence of record supports a finding of service connection for Crohn's disease, with an ano fissure.  Medical records show that Crohn's disease and an ano fissure were diagnosed in March 2008.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The January 2008 VA examiner noted the Veteran's complaints of blood in his stool several times in a week within the month follow discharge in October 2007, with reoccurrences in November 2007 and in January 2008.  Although the examiner found no abnormalities on rectal examination of the Veteran, the examiner indicated that the rectal bleeding was still under evaluation by VA, as a colonoscopy had been scheduled for the next month.

While the Veteran's service treatment records for his second period of active service are silent for any complaints, treatment or diagnoses of gastrointestinal problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding the onset of abdominal pain, constipation, diarrhea, nausea, and vomiting, as well as an ano fissure during service and since separation, are competent and credible evidence as these are symptoms that are observable.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's account as to these matters has been consistent and the medical evidence of record supports his account, as treatment records indicate complaints of blood in stool within one month of service separation, as well as a diagnosis of Crohn's disease after a colonoscopy was performed and an ano fissure, less than six months after discharge from service.  Crohn's disease is manifested exacerbations, with periods when symptoms are stable and/or asymptomatic, as demonstrated by the post-service treatment records of the Veteran.  

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim, and therefore, with application of the benefit of the doubt doctrine, service connection for Crohn's disease, with an ano fissure, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


ORDER

Service connection for Crohn's disease, with an ano fissure, is granted.  



____________________________________________
JOY. A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


